Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Independent Claim 12, lines 4-5, “a second surface” and line 7, “said second surface”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the rupture component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s)  6, 9 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
               Claim 6 states “a rupture component” (line 1) but doesn’t further describe the location of the rupture component in reference to the other elements of the indicator.  For examination purposes the examiner understands the “rupture component”  in line 1, may be located on the adhesive backing of the indicator.  Appropriate correction is required.

	Claim 9 states “the rupture component” (line 1) but doesn’t further describe the location of the rupture component in reference to the other elements of the indicator.  For examination purposes the examiner understands the “rupture component”  in line 1, may be located on the adhesive backing of the indicator.  Appropriate correction is required.

	Independent Claim 12 states “a second surface” (lines 4-5) and “said second surface” (line 7) but doesn’t indicate a first surface.  For examination purposes the examiner understands the “second surface”  in lines 4-5 and 7, to be considered “a first surface”.  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because of the following:
in line 3, “a second surface” should read “a surface”;
in line 5, “said second surface” should read “said surface”.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whiteman (US 8,927,072 B2).
             With respect to independent Claim 1, Whiteman disclose(s): An indicator for a package handling system (Fig. 17) comprising:  an indicator display configured to display an indication upon application of a force exceeding a threshold value applied to the indicator (Fig. 17 and column 21, line 63 through column 22, line 8); and an adhesive backing (adhesive backing in Fig. 17), wherein the adhesive backing includes a main body and sectioned portions within the main body (main body and sections portions in column 21, lines 40-43), wherein the indicator is configured to adhesively attach to a surface of a package of the package handling system via the adhesive backing, and wherein upon removal of an attached indicator, said sectioned portions are configured to detach from the main body and remain on said surface (column 21, lines 40-43).

With respect to Claim 2, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): wherein the sectioned portions comprise perforated or precut enclosures (column 21, lines 40-43).

With respect to Claim 4, Whiteman teach(es) the indicator of Claim 2. Whiteman further disclose(s): wherein the main body and or sectioned portions are colored (column 21, lines 61-63).

With respect to Claim 6, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): further comprising a rupture component configured to rupture upon application of said force exceeding said threshold value (column 21, lines 61-63).

With respect to Claim 7, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): wherein the indication displayed by the indicator is effectuated by at least one of a chromic, physical, chemical, and electrical change by the indicator (column 3, lines 17-20).
With respect to Claim 8, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): wherein the indication displayed by the indicator is visual (Fig. 17 and column 21, lines 61-63).

With respect to Claim 9, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): wherein the rupture component is a chamber filled with air, liquid, gel, or a combination thereof (column 2, lines 6-10).

With respect to Claim 10, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): wherein the indicator comprises a chromic component (column 10, line 60 through column 11, line 3).

With respect to Claim 11, Whiteman teach(es) the indicator of independent Claim 1. Whiteman further disclose(s): wherein the indication comprises a color change of the indicator (column 21, lines 61-63).

             With respect to independent Claim 12, Whiteman disclose(s): A tamper evident backing system (Fig. 17) comprising:  an adhesive backing (adhesive backing in Fig. 17), the adhesive backing having a main body and an indication mark comprising sectioned portions (main body and sections portions in column 21, lines 40-43), wherein the adhesive backing includes an outer surface configured to adhere to a second surface, and wherein upon removal of an attached adhesive backing, said sectioned portions are configured to detach from the main body and remain on said second surface (see paragraph 4 regarding “second surface”; column 21 lines 40-43).

With respect to Claim 13, Whiteman teach(es) the system of independent Claim 12. Whiteman further disclose(s): wherein the sectioned portions comprise perforated or precut enclosures (column 21, lines 40-43).

With respect to Claim 15, Whiteman teach(es) the system of Claim 13. Whiteman further disclose(s): wherein the adhesive backing is a component of a tamper proof seal (column 21, lines 40-43).


With respect to Claim 16, Whiteman teach(es) the system of Claim 13. Whiteman further disclose(s): wherein the adhesive backing is a component of a packing mishandling indicator (column 21, lines 40-43).

           
	With respect to independent Claim 17, Whiteman disclose(s): A tamper evident backing system (Fig. 17) comprising:  an adhesive backing (adhesive backing in Fig. 17), the adhesive backing having a main body and a color mark within the main body (column 21, lines 40-43), wherein the main body is configured to adhesively attach to a surface, and wherein upon removal of the main body, said color mark is configured to imprint on said surface (column 21, lines 40-43).

With respect to Claim 18, Whiteman teach(es) the system of independent Claim 17. Whiteman further disclose(s): wherein the adhesive backing is a component of a tamper proof seal (column 21, lines 40-43).


With respect to Claim 19, Whiteman teach(es) the system of independent Claim 17.  Whiteman further disclose(s): wherein the adhesive backing is a component of an indicator (column 21, lines 40-43).

With respect to Claim 20, Whiteman teach(es) the system of Claim 19. Whiteman further disclose(s): wherein the indicator is a package mishandling indicator (column 21, lines 40-43).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman in view of Hoffer et al. (US 5,633,058). 

               Regarding Claim 3, Whiteman disclose(s) the indicator of Claim 2.
Whiteman  fail(s) to disclose: wherein the sectioned portions comprise a geometric enclosed shape or a logo design.
However, Hoffer et al. teach(es): wherein the sectioned portions comprise a geometric enclosed shape or a logo design (14 in Fig. 3 and column 1, lines 31-41).  Utilizing a shape or logo allows for increased visual awareness of the indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Whiteman, with the teachings of Hoffer et al., for the purpose of increasing visual awareness of the indicator.
             
                Regarding Claim 5, Whiteman disclose(s) the indicator of Claim 2.
Whiteman  fail(s) to disclose: wherein the main body and or sectioned portions are textured.
However, Hoffer et al. teach(es): wherein the main body and or sectioned portions are textured (12 and 14 in Fig. 3).  Utilizing a textured body and/or portion allows for increased visual awareness of the indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Whiteman, with the teachings of Hoffer et al., for the purpose of increasing visual awareness of the indicator.

                Regarding Claim 14, Whiteman disclose(s) the system of Claim 13.
Whiteman  fail(s) to disclose: wherein the sectioned portions comprise a geometric enclosed shape or a logo design.
However, Hoffer et al. teach(es): wherein the sectioned portions comprise a geometric enclosed shape or a logo design (14 in Fig. 3 and column 1, lines 31-41).  Utilizing a shape or logo allows for increased visual awareness of the indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Whiteman, with the teachings of Hoffer et al., for the purpose of increasing visual awareness of the indicator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to tamper evident systems: Erickson (US 1,003,443); Vogel (US 2,181,252).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
05 October 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861